Same Case — On an Application for a Re-hearing.
Duffel, J.
The error in which the counsel of the opponent, Martin, has fallen, is, in viewing and treating Daigle simply as a purchaser and principal obligor. Can he in truth be considered in no other light ?
The whole property was sold by Martin for $6,100. Daigle only acquired the undivided half, and became therefore bound, as purchaser, for one-half of the price; yet he is responsible, by the terms of the contract, for the whole. And how can he be so bound ? Undoubtedly, for one-half as purchaser, and for one-half as surety m solido of the purchaser of the other half. C. C. 2102. This being the real and incontrovertible nature of the obligation, the administrators of the succession of Daigle rightly hold that the estate, as surety of the co-vendee, is discharged, inasmuch as the opponent, by Ms act, has rendered impossible the ubrogation resulting from the Article 2157, § 3, of the Civil Code. C. C. 3030.
It is evident, under the existing facts of this case, that the estate could only *597be subrogated to the personal action of Martin against Beauchamp ; but this subrogation is clearly inadequate, (and may, for ought that we know, be futile,) for the subrogation should embrace all the accessories to the principal obligation, that is to say, the mortgage and vendor’s privilege. C. C. 3251, 2157 ; Succession of Gatewood, 12 R. 206.
Re-hearing refused.